 1
                           UNITED STATES DISTRICT COURT
 2                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 3
 4   ADAM DOE,                                  )     NO. C19-0118 RSL-MAT
                                                )
 5                  Petitioner,                 )
                                                )
 6              v.                              )     [PROPOSED] ORDER GRANTING
                                                )     MOTION FOR EXTENSION OF TIME
 7   WILLIAM BARR, Attorney General;            )
     KIRSTJEN M. NIELSEN, Secretary of          )
 8                                              )
     Homeland Security; BRYAN S. WILCOX, )
 9   acting Seattle Field Office Director, U.S. )
     Immigration and Customs Enforcement; )
10   WARDEN of Immigration Detention            )
     Facility; and the U.S. Immigration and     )
11                                              )
     Customs Enforcement,                       )
12                                              )
                   Respondents.                 )
13
           The Court GRANTS the parties’ stipulated motion for an extension of time.
14
     Petitioner shall file his response brief by March 19, 2019, and the Government shall file
15
     any reply by March 25, 2019. The Clerk is directed to RE-NOTE the Government’s
16
     Motion to Dismiss, Dkt. 5, for March 25, 2019.
17
           DATED this 20th day of March, 2019.
18
19
20
                                                      A
                                                      Mary Alice Theiler
                                                      United States Magistrate Judge
21
22   Presented by,
     s/ Corey Endo
23
     Attorney for Adam Doe
24   Office of the Federal Public Defender

25
26     ORDER GRANTING STIPULATED MOTION
                                                                FEDERAL PUBLIC DEFENDER
                                                                   1601 Fifth Avenue, Suite 700
       FOR EXTENSION OF TIME                                         Seattle, Washington 98101
       (Adam Doe; C19-0118 RSL-MAT) - 1                                         (206) 553-1100
